Citation Nr: 0525857	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-43 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
lumbar spine with chronic pain syndrome, currently rated 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation in excess of 40 percent for his service-
connected arthritis of the lumbar spine with chronic pain 
syndrome.

For the reasons discussed below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The veteran claims that his service-connected low back 
disability produces greater impairment than that which is 
reflected in the 40 percent evaluation currently assigned to 
it.  In correspondence received by VA in July 2004, the 
veteran indicated that shortly before he wrote this letter, 
he was hospitalized at Gordon Memorial Hospital in Gordon, 
Nebraska, for severe back pain that was reportedly due to 
muscle spasm and nerve impingement.  He reported that the 
treating physician at Gordon Memorial Hospital informed him 
that his low back disability was of such severity that it 
would require surgical treatment.  As the records of his 
hospitalization for his low back disorder are relevant to his 
claim for a rating increase and are not currently associated 
with his claims file, the case should be remanded so that 
copies of these records may be obtained.  This is to ensure 
that VA has as complete and contemporaneous a picture of the 
current state of his low back disability.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); Moore v. Derwinski, 2 
Vet. App. 375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 
551, 552 (1992) (When reference is made to pertinent private 
medical records, VA is on 


notice of their existence and has a duty to assist the 
veteran in developing his claim by attempting to obtain the 
referenced private medical records.)

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The veteran must be contacted and 
asked to provide a list of all 
healthcare providers who treated his low 
back disability for the period since 
March 2004, the date of his most recent 
examination at a VA facility for this 
disability.  After obtaining the 
necessary waivers, the RO must attempt 
to obtain copies of all such treatment 
records not already associated with the 
claims folder for their inclusion into 
the evidence.  This evidence must 
include, but is not limited to, those 
records pertaining to his 
hospitalization for treatment of his 
back disability at Gordon Memorial 
Hospital in Gordon, Nebraska, in 2004.

2.  Thereafter, the claim of entitlement 
to an evaluation greater than 40 percent 
for arthritis of the lumbar spine with 
chronic pain syndrome must be considered 
based on all evidence of record.  If the 
maximum benefit sought is not awarded, 
the veteran and his representative must 
be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claim for benefits, to incorporate a 
summary of the evidence and applicable 
law and regulations, to include 
38 C.F.R. § 3.321 (2004), considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

